Order denying motion for order purging appellant of contempt affirmed, with ten dollars costs and disbursements. The examination of appellant before trial, finally obtained after he had apparently exhausted every method to avoid it, legal and illegal, shows a continued contempt of the court and of the law of the land. We agree with the learned justice at Special Term that “ The course of conduct of the witness here tends to bring the administration cf justice into disrepute.” Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.